DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on June 21, 2022 is acknowledged.  The traversal is on the grounds that there are similarities between the set of claims assigned to group I (the product claims) and the set of claims assigned to group II (the process claims).
This is not found persuasive because, while it is acknowledged that there are indeed similarities between the claims of group I and group II, the burden for establishing distinctness between the two groups is set forth in MPEP 806.05(f).  The examiner clearly indicated a technically sound and proper reasoning for establishing distinctness between the totality of claims of group I and group II.  It is also noted that restriction between the two groups of claims (i.e. the product claims and the process claims) is not decided solely on independent claims.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The references cited within the IDS document submitted on December 20, 2019 have been considered.


Drawings
The drawings are objected to because of informalities as follows:
Figures 1M and 1N: the lead line for numeral 122 extends too far, in to the piezoelectric layer – see 37 CFR 1.84(q).
Figure 1N: numeral 122 is crossed by the dashed line – see 37 CFR 1.84(p)(3).
Figure 2: numeral 190 is placed atop a shaded portion – see 37 CFR 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MICROPHONE DEVICE WITH SINGLE-CRYSTAL PIEZOELECTRIC FILM 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "each silicon pillar" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "each silicon pillar" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2021/0050506 A1, hereinafter ‘Xia’) in view of Sieber et al. (US 2019/0189898 A1, hereinafter ‘Sieber’).
As to claim 1, Xia teaches a microphone device (in figure 1) comprising: 
a substrate wafer (105) having a through-hole (175) formed therein; 
a support member (180) bonded to a front surface of the substrate wafer; 
a piezoelectric film (124) provided over the support member, wherein the piezoelectric film has a first surface and an opposing second surface; 
10a top electrode (126) arranged adjacent to the first surface of the piezoelectric film; and 
a bottom electrode (122) arranged adjacent to the second surface of the piezoelectric film; 
wherein the through-hole of the substrate wafer is at least substantially aligned 15with at least one of the top electrode and the bottom electrode (as shown in figure 1).
Although Xia does teach a piezoelectric film, Xia does not specifically teach a single-crystal piezoelectric film.
However, Sieber teaches a wide array of piezoelectric materials that are known, which include single-crystal piezoelectric materials.  See paragraph 00157-0162.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the piezoelectric device of Xia, with any of various piezoelectric materials, including single-crystal piezoelectrics as taught by Sieber, so as to obtain a piezoelectric device with the properties and characteristics desired by the device manufacturer.  The skilled artisan would know, based on the teachings and disclosure of Sieber, that there is a vast array of materials to choose from, and the skilled artisan would select a material based on properties desired, cost, availability, and workability of the particular material with the device it’s intended for.

As to claim 2, Xia teaches a further piezoelectric film (127) provided over at least a portion of the top electrode (126); and 20a further electrode (128) arranged over the further piezoelectric film (127).

As to claim 3, Xia teaches the top electrode (126) at least substantially covers the first surface of the piezoelectric film (124).  See figure 1. 25

As to claim 4, Xia teaches the further piezoelectric film (127) has the same dimensions as the piezoelectric film (124).  See figure 1.

As to claim 5, Xia teaches the support member (180) comprises a plurality of support members.  See figure 1, there are two support members depicted, one per side.

//

Claims 1, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0090300 A1, hereinafter ‘Tsai’) in view of Sieber.
As to claim 1, Tsai teaches a microphone device (in figure 4) comprising: 
a substrate wafer (404) having a through-hole (416) formed therein; 
a support member (406) bonded to a front surface of the substrate wafer; 
a piezoelectric film (408b) provided over the support member, wherein the piezoelectric film has a first surface and an opposing second surface; 
10a top electrode (410b) arranged adjacent to the first surface of the piezoelectric film; and 
a bottom electrode (410a) arranged adjacent to the second surface of the piezoelectric film; 
wherein the through-hole of the substrate wafer is at least substantially aligned 15with at least one of the top electrode and the bottom electrode (as shown in figure 4).
Although Tsai does teach a piezoelectric film, Tsai does not specifically teach a single-crystal piezoelectric film.
However, Sieber teaches a wide array of piezoelectric materials that are known, which include single-crystal piezoelectric materials.  See paragraph 00157-0162.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the piezoelectric device of Tsai, with any of various piezoelectric materials, including single-crystal piezoelectrics as taught by Sieber, so as to obtain a piezoelectric device with the properties and characteristics desired by the device manufacturer.  The skilled artisan would know, based on the teachings and disclosure of Sieber, that there is a vast array of materials to choose from, and the skilled artisan would select a material based on properties desired, cost, availability, and workability of the particular material with the device it’s intended for.

As to claim 5, Tsai teaches the support member (406) comprises a plurality of support members.  See figure 4, there are two support members depicted, one per side.

As to claim 9, Tsai teaches 15a top passivation layer (412) arranged adjacent to the first surface of the piezoelectric film and enclosing the top electrode (410b) therein; and 
a bottom passivation layer (also 412) arranged adjacent to the second surface of the piezoelectric film and enclosing the bottom electrode (410a) therein.20

As to claim 10, Tsai teaches a dielectric layer (412) provided adjacent to the piezoelectric film.  See figure 4.  The layer 412, termed a passivation layer by Tsai in paragraph 0033, is made of silicon nitride; thus layer 412 is also a dielectric layer.  See figure 4.  
As to claim 11, Tsai teaches the second surface of the piezoelectric film (408b) faces the front surface of the substrate wafer (404), wherein 25the dielectric layer (412) is adjacent to the first surface of the piezoelectric film (408b).  See figure 4.

As to claim 12, Tsai teaches the second surface of the piezoelectric film (408b) faces the front surface of the substrate wafer (404), wherein 3Appl. No. 16/722,143the dielectric layer (412) is adjacent to the second surface of the piezoelectric film (408b).  See figure 4.

//

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2017/0069820 A1, hereinafter ‘Hada’) in view of Sieber.
As to claim 1, Hada teaches a microphone device (in figure 1a) comprising: 
a substrate wafer (11) having a through-hole (23) formed therein; 
a support member (14) bonded to a front surface of the substrate wafer; 
a piezoelectric film (16) provided over the support member, wherein the piezoelectric film has a first surface and an opposing second surface; 
10a top electrode (17) arranged adjacent to the first surface of the piezoelectric film; and 
a bottom electrode (15) arranged adjacent to the second surface of the piezoelectric film; 
wherein the through-hole of the substrate wafer is at least substantially aligned 15with at least one of the top electrode and the bottom electrode (as shown in figure 1a).
Although Hada does teach a piezoelectric film, Hada does not specifically teach a single-crystal piezoelectric film.
However, Sieber teaches a wide array of piezoelectric materials that are known, which include single-crystal piezoelectric materials.  See paragraph 00157-0162.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the piezoelectric device of Hada, with any of various piezoelectric materials, including single-crystal piezoelectrics as taught by Sieber, so as to obtain a piezoelectric device with the properties and characteristics desired by the device manufacturer.  The skilled artisan would know, based on the teachings and disclosure of Sieber, that there is a vast array of materials to choose from, and the skilled artisan would select a material based on properties desired, cost, availability, and workability of the particular material with the device it’s intended for.

As to claim 8, Hada teaches a bonding layer (12) provided over at least part of the front surface of the substrate 10wafer (11); wherein the support member (14) is bonded to the substrate wafer (11) by the bonding layer (12).




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812